                          UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA
                           CIVIL NO.: 21-984(DSD/KMM)


 Daniel Lynn Conley,

                    Plaintiff,

 v.                                                      ORDER

 Tracy Beltz,
 Warden,

                    Defendant.


      This matter     comes    before   the   court   upon   the   report   and

recommendation of United States Magistrate Judge Kate Menendez

dated May 12, 2021 (R&R).         No objections have been filed to the

R&R in the time period permitted.        Based on the R&R and the files,

records, and proceedings herein, IS HEREBY ORDERED that:

      1.     The R&R [ECF No. 7] is adopted in its entirety;

      2.     The motion for an extension to file a habeas petition of

petitioner Daniel Lynn Conley [ECF No. 1] is denied; and

      3.     This matter is dismissed.

LET JUDGMENT BE ENTERED ACCORDINGLY.


Date:      June 3, 2021             /s David S. Doty____________
                                    David S. Doty, Judge
                                    United States District Court
